COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Humphreys and O’Brien
PUBLISHED


            Argued by videoconference


            WILLIAM R. WINTERS
                                                                                 OPINION BY
            v.     Record No. 0060-21-2                                   JUDGE ROBERT J. HUMPHREYS
                                                                               OCTOBER 26, 2021
            CLEOME J. WINTERS


                             FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                           Bradley B. Cavedo, Judge

                           Thomas H. Roberts (Thomas H. Roberts & Associates, PC, on
                           briefs), for appellant.

                           Robert L. Isaacs (Robert L. Isaacs, P.C., on brief), for appellee.


                   William R. Winters (“father”) and Cleome J. Winters (“mother”) were divorced by the

            circuit court of the city of Richmond (“the circuit court”). They had three children together. On

            May 8, 2019, the juvenile and domestic relations district court (“the J&DR court”) gave mother

            sole legal and primary physical custody of the children. Father appealed the J&DR court’s order.

            The circuit court ordered an independent psychological evaluation by a court-appointed expert,

            Dr. Michele Nelson, Ph.D. (“Dr. Nelson”), to assist it in determining the best interests of the

            children. It ordered the report containing Dr. Nelson’s evaluation findings be sealed. Following

            a hearing, the circuit court found that father violated its order by distributing the sealed

            evaluation report to an unauthorized recipient. The circuit court sanctioned father by dismissing

            his de novo appeal. The circuit court also denied a motion by father to recuse and remove

            Dr. Nelson (“motion to recuse”) because it found that father filed the motion in furtherance of

            improper purposes. In addition, the circuit court awarded mother attorney’s fees.
       On appeal, father raises eight assignments of error, many of which are duplicative. He

essentially argues that the circuit court erred as a matter of law by dismissing his appeal as a

sanction and, further, that the circuit court lacked authority to impose any sanction whatsoever.

Additionally, father argues that the circuit court erred by failing to consider his motion to remove

Dr. Nelson as a court-appointed expert. Finally, father argues that the circuit court abused its

discretion by awarding attorney’s fees to mother.

                                        I. BACKGROUND

       Father and mother were married, and three children were born of the marriage. On May

1, 2013, the circuit court entered a final decree of divorce and granted joint legal custody of the

children to both parents with primary physical custody to mother. In 2015, father married again

to Kristan Winters (“stepmother”).

       The parties engaged in a substantial amount of litigation regarding the custody and care

of their children in the years following the divorce. On May 8, 2019, after a hearing, the J&DR

court granted mother sole legal and primary physical custody of all three children with some

visitation to father. Father, as a pro se litigant, appealed the J&DR court’s order to the circuit

court seeking amended custody and visitation. Notably, father represented himself for the

duration of his de novo appeal in the circuit court, authoring and filing numerous pro se motions

and objections.

       Mother filed a motion in the circuit court for an updated custody and adult psychological

assessment to which father objected. The circuit court granted the motion and appointed

Dr. Nelson to perform the assessment and file a written report with the circuit court.1 The circuit

court’s order stated that Dr. Nelson’s report be sealed and was only to


       1
          The 2019 evaluation was Dr. Nelson’s fourth custody and psychological evaluation of
the parties since 2014. The parties had undergone previous psychological evaluations by
Dr. Nelson at the behest of the J&DR court.
                                              -2-
               be made available to the [c]ourt, the parties, their attorneys, and the
               Guardian ad Litem, any experts . . . and any other persons as the
               [c]ourt decides has a proper interest herein. Neither party may
               publish, distribute, or in any way disseminate the contents of said
               [report], any test results or opinions or conclusions of Nelson to
               any third party using any means of communication without prior
               [o]rder except as authorized by this [o]rder.

       Dr. Nelson conducted the evaluation, and, on November 4, 2019, she submitted a written

report containing her findings to the circuit court.

       On or about July 1, 2020, stepmother, who was not a party to the case, sent a

thirteen-page letter to Dr. Nelson in which stepmother claimed that Dr. Nelson committed

“multiple ethical violations” in her November 2019 evaluation and report. Stepmother had read

the sealed report and accused Dr. Nelson of making defamatory and misleading statements and

demanded that she “cease and desist.” If Dr. Nelson did not “cease and desist,” stepmother said

she would “be forced to take appropriate legal action against [Dr. Nelson] and will seek all

available damages and remedies.”

       Mother filed a motion to show cause against father as to why he should not be found in

contempt for violating the August 27, 2019 order by disseminating the sealed report to an

unauthorized party, namely, stepmother. Mother also asked the circuit court to deny father the

right to call stepmother as a witness to testify on his behalf and to “[f]ine, imprison, or otherwise

punish [d]efendant pursuant to this [c]ourt’s contempt powers pursuant to [Code

§ 20-124.2(E)].” Additionally, she requested an award of attorney’s fees.

       Father submitted a pro se motion to recuse Dr. Nelson as a court-appointed psychological

evaluator. Additionally, on September 18, 2020, father disclosed stepmother as an expert

witness—for the first time—to the circuit court. The circuit court subsequently held a hearing

where it denied father’s motion to recuse and found that father had violated the circuit court’s




                                                 -3-
order by distributing the written report to an unauthorized recipient. At that hearing, the circuit

court stated,

                The letter from Mrs. Winters to Dr. Nelson was threatening. It was
                interference on behalf of a party with the court’s own appointed
                witness. It’s appalling. I’ve never seen anything like it. I’m going
                to impose the sanction of dismissing the appeal and remanding the
                case back to [J&DR] court. . . . This is an offense against the court
                and I have the authority to do that.

       Father, by counsel, submitted a motion to rehear and reconsider the circuit court’s

dismissal of his appeal from the J&DR court. The circuit court held a hearing on the issue of

mother’s attorney’s fees and father’s motion to reconsider. It also entered a final order

memorializing its earlier findings from the hearing on recusing or removing Dr. Nelson. That

order read

                It appearing to the [c]ourt that the motion to recuse/remove &
                exclude Dr. Nelson filed by the defendant has been filed in the
                furtherance of and in pursuit of improper purposes, as stated by the
                [c]ourt ore tenus on September 30, 2020, it is therefore ORDERED
                that the motion to recuse/move and exclude Dr. Nelson filed by the
                defendant is hereby DENIED. And it is further ORDERED that
                the motion for sanctions is hereby GRANTED based on the
                [c]ourt’s finding that defendant, William Winters, violated the
                [c]ourt’s [o]rder of August 27, 2019[,] and that Kristan Winter’s
                letter to Dr. Nelson amounted to interference on behalf of a party
                with the [c]ourt’s own appointed witness. And it is further
                ORDERED that the appeals of the decisions of the J&DR court for
                the City of Richmond regarding custody, visitation and child
                support are hereby DISMISSED as a sanction for defendant’s
                above described conduct.

       On January 8, 2021, the circuit court issued another order, this time granting mother’s

request for $76,363.56 in attorney’s fees and costs she incurred in the circuit court pursuant to

father’s appeal. The January 8, 2021 order also denied father’s motion to reconsider and

affirmed the circuit court’s sanction of dismissal. The circuit court found that

                [Father] violated the [c]ourt [o]rder of August 27, 2019[,] by
                disseminating Dr. Michele Nelson’s [r]eport . . . to Kristan Winters
                who was not an authorized recipient of the [r]eport. . . . The

                                                -4-
                [c]ourt concludes that Kristan Winters is not a properly designated
                expert for [father] because her expertise in hospice nursing is
                irrelevant to the issues presented in this child custody and
                visitation matter. The [c]ourt further rejects [father’s] contention
                that Kristan Winters was . . . [father’s] consulting expert. . . .

        This appeal followed.

                                           II. ANALYSIS

                                   A. STANDARD OF REVIEW

        Father explicitly assigns error to the circuit court’s dismissal of his appeal as a sanction,

its denial of his motion to recuse Dr. Nelson, and the circuit court’s award of attorney’s fees to

mother. On brief, he also argues that the circuit court erred by refusing to designate stepmother a

consulting expert.

        “[A] court’s imposition of a sanction will not be reversed on appeal unless the court

abused its discretion in 1) its decision to sanction the litigant, or 2) in the court’s choice of the

particular sanction employed.” Switzer v. Switzer, 273 Va. 326, 331 (2007). Similarly, “[w]e

review the circuit court’s imposition of sanctions under Code § 8.01-271.1 pursuant to an abuse

of discretion standard.” Williams & Connolly, L.L.P. v. People for the Ethical Treatment of

Animals, Inc., 273 Va. 498, 509 (2007). Regarding the third assignment of error, “[w]hether to

award attorney’s fees in a divorce matter is left to the sound discretion of the trial court.”

Rinaldi v. Rinaldi, 53 Va. App. 61, 78 (2008). Finally, “ascertaining whether a proffered witness

is qualified to testify as an expert is a determination lying within the sound discretion of the trial

court.” Hinkley v. Koehler, 269 Va. 82, 91 (2005) (citing Wright v. Kaye, 267 Va. 510, 520

(2004)).




                                                  -5-
                             B. THE SANCTION FOR CONTEMPT

  1. Whether the circuit court had authority to dismiss father’s de novo appeal as a sanction for
                                    disobeying a court order

       Father argues both that the circuit court lacked authority to impose any sanction

whatsoever and that the circuit court specifically erred as a matter of law by dismissing his

appeal as a sanction. Because these issues are closely related, we address them jointly.

       In any case where custody or visitation of minor children is at issue, Code § 20-124.2(D)

grants circuit courts the authority to “order an independent mental health or psychological

evaluation to assist the court in its determination of the best interests of the child.” Here,

pursuant to its statutory authority, the circuit court ordered a psychological evaluation to be

performed. As stated, the circuit court mandated that the evaluation report be sealed and was

only to be seen by a select few people and others only as authorized by the circuit court.

Following a show cause hearing, the circuit court found as a fact that father violated that order.

This Court has previously held that “[i]n a show cause hearing, the moving party need only

prove that the offending party failed to comply with an order of the trial court.” Commonwealth

ex rel. Graham v. Bazemore, 32 Va. App. 451, 455 (2000) (quoting Alexander v. Alexander, 12

Va. App. 691, 696 (1991)). The offending party then has the burden of proving adequate

justification for his failure to comply. See Alexander, 12 Va. App. at 696.

       The circuit court found father violated its August 27, 2019 order by disseminating the

court-ordered psychological evaluation report to stepmother. Father does not dispute that he

disclosed the report to stepmother. He argues only that the circuit court “erred as matter of law

by imposing sanctions” upon him for an “alleged violation” of the August 27, 2019 order.

       In direct contrast to father’s assertion, the statutory scheme for court-ordered custody and

visitation explicitly grants circuit courts the authority to enforce its orders. In custody and

visitation disputes
                                                 -6-
                 [t]he court shall have the continuing authority and jurisdiction to
                 make any additional orders necessary to effectuate and enforce any
                 order entered pursuant to this section . . . including the authority to
                 punish as contempt of court any willful failure of a party to comply
                 with the provisions of the order.

Code § 20-124.2(E) (emphasis added).

       A plain reading of Code § 20-124.2(E) reveals that pursuant to its power to order an

independent psychological evaluation, the circuit court has the authority to hold an offending

party in contempt for acting in bad faith or for willful disobedience of the same order. See

Bazemore, 32 Va. App. at 455 (quoting Alexander, 12 Va. App. at 696). Because father directly

violated the circuit court’s order, it clearly had statutory authority to hold him in contempt of

court for “willful failure . . . to comply with . . . the order” and, as such, to punish him. See Code

§ 20-124.2(E).

       In addition to the circuit court’s statutory authority, it is well-established that “in the

courts created by the [state] constitution, there is an inherent power of self-defense and

self-preservation; that this power may be regulated but cannot be destroyed . . . that it is a power

necessarily resident in, and to be exercised by, the court itself.” Carter v. Commonwealth, 96

Va. 791, 816 (1899). “When one shows by his conduct a deliberate and studied effort to disobey

a valid order of a court, he subjects himself to punishment for contempt.” Laing v.

Commonwealth, 205 Va. 511, 515 (1964). The Supreme Court of Virginia has explicitly held

that “sanctions can be used to protect courts against those who would abuse the judicial process.”

Moscona v. Shenhar, 50 Va. App. 238, 253 (2007) (quoting Oxenham v. Johnson, 241 Va. 281,

286 (1991)), aff’d sub nom Sasson v. Shenhar, 276 Va. 611 (2008). Therefore, the circuit court

possessed not only statutory authority but also inherent authority to sanction father for

disobeying an order. For these reasons, the circuit court did not abuse its discretion by

sanctioning father.


                                                  -7-
       We next examine whether the type of sanction imposed—dismissal—was an abuse of

discretion. Father argues that outright dismissal was an abuse of the circuit court’s discretion not

only because of its severity, but also because it involved custody and visitation and, as such, the

circuit court was required to consider the best interests of the parties’ three minor children.

       Code § 20-124.3 states that “[i]n determining best interests of a child for purposes of

determining custody or visitation arrangements . . . the court shall consider the following” and

lists ten factors that, under the plain language of the statute, must be considered by the circuit

court. Here, the circuit court’s chosen sanction prevented it from reaching the merits of the

custody and visitation issues and considering what arrangement would serve the best interests of

the children. The circuit court held that it had authority to dismiss father’s appeal as a

punishment for his misconduct even if dismissal resulted in the subversion of the best interests of

three other people, namely, the parties’ three minor children.2 We disagree. As noted by the

Supreme Court of Virginia, the power of a court to sanction a litigant is not wholly

unconstrained. See Switzer, 273 Va. at 333-34. In Switzer, the Supreme Court reversed this

Court for dismissing an appeal as a sanction on an appellant who failed to pay a monetary

sanction in another case. Id. at 333. The Supreme Court held that dismissal under the

circumstances in Switzer “was an unduly severe sanction and was not narrowly tailored to



       2
           The circuit court cited Patrick v. Byerley, 228 Va. 691 (1985), in support of its holding.
In Patrick, a mother abandoned her son and the circuit court granted custody of the boy to his
stepmother. 228 Va. at 693-94. The biological mother appealed. Id. at 693. On appeal, the
Supreme Court of Virginia held that a child’s welfare was the primary and paramount
consideration in a custody controversy but that “[t]his general rule . . . is subject to the exception
that ‘a fit parent with a suitable home has a right to the custody of his child superior to the rights
of others.’” Id. at 694. The Supreme Court held that abandonment of a child is per se parental
unfitness and, as such, in a custody dispute between “an [unfit] parent and another, the general
rule becomes operative and the child’s welfare is the dominant and controlling factor.”
         Here, the exception carved out by Patrick does not apply. The custody dispute in the
instant case is between two biological parents, and the fitness of either is not at issue. Thus, the
“general rule” is operative.
                                                  -8-
correct the problem presented.” Id. “As a standard, the Court ruled ‘the imposition of a

particular sanction must be sufficient to deter [the offending] practices,’ and the imposition of

the sanction requires the exercise of judicial discretion.” Moscona, 50 Va. App. at 253

(alteration in original) (quoting Switzer, 273 Va. at 331).

       This view toward a case-by-case review of sanctions for contempt imposed in lower

courts is not unique to the Commonwealth. Other jurisdictions agree that “[c]ourts must . . .

evaluate the appropriateness of any given sanction, especially the ‘draconian’ sanction of

dismissal.” Greyer v. Ill. Dep’t of Corr., 933 F.3d. 871, 877 (7th Cir. 2019). Other courts have

held that dismissal as a sanction for discovery violations was an abuse of discretion where there

was no judicial determination that willfulness or bad faith were present. See White v. White,

509 So. 2d 205, 209 (Miss. 1987). Similarly, dismissal was found to be an abuse of discretion

where the lower court’s decision was based upon “a single alleged untruthful response in an

interrogatory.” See Wood v. Biloxi Pub. Sch. Dist., 757 So. 2d. 190, 191 (Miss. 2000).

       It is important to note that we do not suggest dismissal of a case can never be an

appropriate sanction for misconduct or disobedience of a court order. In a custody modification

proceeding, due consideration is owed to the statutorily required examination of the children’s

best interests; however, such examination does not curtail the authority of the trial court to

dismiss the action. We only hold that it was inappropriate for the circuit court to do so in this

case because the dismissal of the case was an unduly severe sanction for misconduct tangentially

related to the underlying suit and was not narrowly tailored to correct father’s improper

disclosure of the sealed report. Furthermore, where, as here, there are children who are entitled

to have their best interests considered and may be prejudiced by the extreme punishment of

dismissal of the case, it is not an appropriate sanction.




                                                 -9-
       However, our conclusion that the sanction in this case was inappropriate does not mean

that a more measured sanction would be equally inappropriate. Ultimately, and as mother’s

motion for sanctions specifies, the circuit court had a variety of alternative sanctions at its

disposal that would have sufficiently punished and deterred further violations of the circuit

court’s orders without impacting the statutory rights of the children of the parties. Among those

alternative options were the imposition of reasonable attorney’s fees, a “leave of court”

requirement in which father would have to obtain permission from the court before filing further

pleadings, limiting production of father’s evidence, imposition of a monetary fine, or even

incarceration. Thus, there were sanctions available to the circuit court that would not have

affected the right of the children in this case to have their best interests considered by the circuit

court. Indeed, although the record does not clearly reflect that it was a sanction for misconduct,

the circuit court also ordered father to pay $76,363.46 for mother’s attorney’s fees.

       In summary, we hold that under the specific circumstances of this case, the circuit court

abused its discretion by imposing the penalty of dismissal and we remand for reconsideration of

the sanction for father’s disobedience of the circuit court’s order.

        2. Whether the circuit court erred in failing to deem stepmother an expert witness

       Several months after stepmother sent Dr. Nelson the threatening letter, father disclosed

stepmother as an expert for the first time. Father argued that, as such, she had permission to look

at the sealed report pursuant to the terms of the August 27, 2019 order. However, the circuit

court found that stepmother was “not a properly designated expert for [father] because her

expertise in hospice nursing is irrelevant to the issues presented in this child custody and

visitation matter.” In his assignment of error, father argues that the circuit court erred “as a

matter of law” by imposing sanctions for an “alleged violation” of an order “where [father]




                                                - 10 -
disclosed the psychological evaluation report of [Dr. Nelson] to his consulting and testifying

expert witness[,] [stepmother].”

       Although not clearly stated in his assignment of error, father argues on brief that

stepmother was a valid “consulting expert,” contrary to the circuit court’s finding. “Whether to

qualify a witness as an expert rests largely within a trial court’s discretion.” Tazewell Oil Co. v.

United Va. Bank, 243 Va. 94, 110 (1992). “The record must show that the proffered expert

witness has sufficient knowledge, skill, or experience to render him competent to testify as an

expert on the subject matter of the inquiry.” Combs v. Norfolk & W. Ry. Co., 256 Va. 490, 496

(1998). The fact that a witness is an expert in one field does not make him an expert in another

field, even though that field is closely related. See id. Additionally, appellate courts have long

held that “the expressed belief of a witness that he is an expert does not [i]pso facto require his

qualification.” Noll v. Rahal, 219 Va. 795, 800 (1979).

       A circuit court can abuse its discretion one of three ways: if a relevant factor that should

have been given significant weight is not considered, if an irrelevant or improper factor is

considered and given significant weight, or if all proper factors, and no improper ones, are

considered, but the court, in weighing those factors, commits a clear error of judgment. See

Lawlor v. Commonwealth, 285 Va. 187, 213 (2013). Father does not argue that the circuit court

abused its discretion under any of the three Lawlor standards. Instead, he asserts that despite the

circuit court’s refusal to admit stepmother as an expert, she was nevertheless permitted by the

terms of the order to see the report because she was a “consulting” expert for father. Father

offers no discernable legal support for such an exception.

       It is clear from the record that stepmother was expected to testify about her personal

disagreement with the contents of Dr. Nelson’s report. The record does not show that

stepmother possessed “sufficient knowledge, skills, or experience” to render her “competent to

                                                - 11 -
testify as an expert on the subject matter of the inquiry.” See Combs, 256 Va. at 496. The fact

that stepmother works as a nurse in hospice care does not transform her personal opinion about

Dr. Nelson’s report into the type of specialized knowledge regarding parental custody and

visitation disputes required of expert witnesses in custody and visitation cases. Here, where the

subject matter of the inquiry is parental custody and visitation of minor children, the circuit court

did not abuse its discretion in concluding that stepmother’s expertise was irrelevant and refusing

to designate her as an expert.

 3. Whether the circuit court erred by “failing to consider” father’s motion to recuse Dr. Nelson

         After the circuit court became aware of stepmother’s letter to Dr. Nelson, father filed a

motion to recuse Dr. Nelson as an evaluator. The circuit court denied the motion, finding that

father filed it “in the furtherance of and in pursuit of improper purposes.” In his assignments of

error, father asserts that the circuit court erred by “failing to consider” his motion to recuse

Dr. Nelson for, inter alia, bias, conflicting interest, and impropriety.

         The record clearly establishes that the circuit court, did, in fact, consider father’s motion.

On September 30, 2020, the circuit court held a hearing on the motion at which father, pro se,

argued directly to the court; the transcript of father’s oral argument in the record spans twelve

pages.

         Following that hearing, the circuit court subsequently entered a written order that denied

father’s motion to recuse Dr. Nelson and found that father “filed [the motion] in the furtherance

of and in pursuit of improper purposes.” Father’s assertion that the circuit court did not review

his motion to recuse Dr. Nelson is unsupported in light of the ample evidence in the record to the

contrary, and in any event, a circuit court is entitled to dismiss any motion made in furtherance

of an improper purpose.




                                                 - 12 -
        For these reasons, the circuit court did not err by “failing to consider” father’s motion to

recuse Dr. Nelson.

    4. Whether the circuit court erred and abused its discretion by awarding attorney’s fees to
                                             mother

        Father argues that the circuit court erred by awarding attorney’s fees to mother because

“based upon the equities of the case . . . the court should have ruled in favor of William

Winters.” His assignment of error accuses the circuit court of “failing to use and apply the

appropriate standard, inter alia, failing to reduce the fees for services that were on the record

neither necessary nor appropriate.” However, on brief, father cites only the standard of review

for awarding attorney’s fees; he does not provide any legal support for his contention that “the

award of attorney’s fees in this case was founded on legal error.”

        We need not reach the merits of father’s argument because Rule 5A:20(e) requires an

appellant’s opening brief to contain the standard of review and the argument, including applicable

principles of law and authorities, in support of each of his assignments of error; unsupported

assertions of error do not merit appellate consideration. See Buchanan v. Buchanan, 14 Va. App.

53, 56 (1992). An appellant’s failure to strictly adhere to the requirements of Rule 5A:20(e) permits

this Court to treat an issue as waived. See Parks v. Parks, 52 Va. App. 663, 664 (2008). Here,

father’s assignment of error regarding the attorney’s fees is waived because he failed to meet Rule

5A:20(e)’s requirements. Father’s failure is particularly notable because in its January 8, 2021

order, the circuit court explained its reasoning and the legal authority for its decision to award

attorney’s fees in detail as follows:

                Based on the [c]ourt’s discretion to determine whether to award
                attorney fees and the amount of attorney fees to award, Ingram v.
                Ingram, 225 S.E.2d 362, 364 (Va. 1976), and the [c]ourt’s
                consideration of “the circumstances of the parties” and “the
                equities of the entire case,” Tyszcenko v. Donatelli, 670 S.E.2d 49,
                57 (Va. Ct. App. 2008), [p]laintiff’s [m]otion for [a]ttorney [f]ee
                [sic] is GRANTED. Guided by the factors set forth by the Virginia
                                                 - 13 -
               Supreme Court in Chawla v. BurgerBusters, Inc., 499 S.E.2d 829,
               833 (Va. 1998), regarding the reasonableness of attorney fees, this
               [c]ourt will permit [p]laintiff to recover attorney fees from
               [d]efendant . . . .

       The circuit court cited multiple cases in support of its award of attorney’s fees, any of

which father could have disputed the application of, but instead, he made unfounded, generalized

statements that are clearly not arguments consisting of “principles of law and authorities” as

required by Rule 5A:20(e).

       For these reasons, we affirm the circuit court’s order granting mother attorney’s fees.

                                    5. Attorney’s fees on appeal

       Both parties request that this Court award them their attorney’s fees incurred on appeal.

See Rule 5A:30(b)(1) (“In any case where attorney fees are recoverable under Title 16.1 or Title

20 relating to . . . custody, spousal or child support, or the control or disposition of a juvenile and

other domestic relations cases arising under Title 16.1 or Title 20 . . . a party may request an

award of attorney fees incurred in the appeal of the case . . . .”). Pursuant to our authority

“to . . . determine whether the appeal is frivolous or whether other reasons exist for requiring

additional payment,” in light of the circuit court’s error, we find that this appeal was not

frivolous and deny both parties’ requests for appellate attorney’s fees. See Robinson v.

Robinson, 50 Va. App. 189, 198 (2007) (quoting O’Loughlin v. O’Loughlin, 23 Va. App. 690,

695 (1996)).

                                        III. CONCLUSION

       In conclusion, for the reasons stated above, the circuit court erred by dismissing father’s

appeal but did not err by concluding that a sanction was appropriate, by failing to consider his

motion to recuse Dr. Nelson, in refusing to admit stepmother as an expert, or in awarding mother




                                                - 14 -
her attorney’s fees. We affirm in part and reverse in part and remand for further proceedings

consistent with this opinion.

                                                  Affirmed in part, reversed in part and remanded.




                                               - 15 -